




EXHIBIT 10.1


GUESS?, INC.
2004 EQUITY INCENTIVE PLAN
(Amended and Restated as of May 20, 2014)
1.    Purpose. The purposes of the Guess?, Inc. 2004 Equity Incentive Plan (the
“Plan”) are to attract, retain and motivate officers and other key employees and
consultants of Guess?, Inc., a Delaware corporation (the “Company”), and its
Subsidiaries (as hereinafter defined), to compensate them for their
contributions to the growth and profits of the Company and to encourage
ownership by them of stock of the Company.


2.    Definitions. For purposes of the Plan, the following terms shall be
defined as follows:


“Affiliate” and “Associate” have the respective meanings ascribed to such terms
in Rule 12b-2 promulgated under the Exchange Act.


“Award” means an award made pursuant to the terms of the Plan to an Eligible
Individual (as hereinafter defined) in the form of Stock Options, Restricted
Stock Awards, Stock Units, Performance Share Awards, Performance Units, Special
Performance-Based Awards, Stock Appreciation Rights, or Dividend Equivalent
Rights.


“Award Agreement” means a written agreement granting an Award, which is executed
by the Participant and by an officer on behalf of the Company, and containing
such terms and conditions as the Committee deems appropriate and that are not
inconsistent with the terms of the Plan.


“Beneficial Owner” has the meaning ascribed to such term in Rule 13d-3
promulgated under the Exchange Act.


“Board” means the Board of Directors of the Company.


“Change in Control” of the Company shall be deemed to have occurred:


(1)    with respect to all Awards granted under the Plan on or after September
28, 2007, when (A) any Person (other than (x) the Company, any Subsidiary of the
Company, any employee benefit plan of the Company or of any Subsidiary of the
Company, or any person or entity organized, appointed or established by the
Company or any Subsidiary of the Company for or pursuant to the terms of any
such plan or (y) Maurice Marciano or Paul Marciano, the members of their
families, their respective estates, spouses, heirs and any trust of which any
one or more of the foregoing are the trustors, the trustees and/or the
beneficiaries, or any other entity controlled by one or more of them
(collectively, such persons, estates, trusts, and entities referred to in this
clause (y) the “Permitted Holders”)), alone or together with its Affiliates and
Associates (collectively, an “Acquiring Person”) shall become the Beneficial
Owner of both (i) thirty-five percent (35%) or more of the then outstanding
shares of Common Stock or the Combined Voting Power of the Company (except
pursuant to an offer for all outstanding shares of Common Stock at a price and
upon such terms and conditions as a majority of the Continuing Directors
determine to be in the best interests of the Company and its shareholders (other
than an Acquiring Person on whose behalf the offer is being made)) and (ii) more
shares of Common Stock or more Combined Voting Power of the Company than are at
such time Beneficially Owned by the Permitted Holders, (B) during any period of
two consecutive years, individuals who at the beginning of such period
constitute the Board, and any new director (other than a director who is a
representative or nominee of an Acquiring Person) whose election by the Board or
nomination for election by the Company’s shareholders was approved by a vote of
at least a majority of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved (collectively, the “Continuing

1

--------------------------------------------------------------------------------




Directors”) cease for any reason to constitute a majority of the Board, (C)
there is a merger or consolidation of the Company with any other corporation,
other than a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the Surviving Entity (as defined in Section 16 hereof) or any Parent of such
Surviving Entity) at least 80% of the Combined Voting Power of the Company, such
Surviving Entity or the Parent of such Surviving Entity outstanding immediately
after such merger or consolidation, or (D) there is a complete liquidation or
dissolution of the Company or all or substantially all of the Company’s assets
are sold; provided, however, that a Change in Control shall not be deemed to
have occurred in the event of (x) a sale or conveyance in which the Company
continues as a holding company of an entity or entities that conduct all or
substantially all of the business or businesses formerly conducted by the
Company or (y) any transaction undertaken for the purpose of incorporating the
Company under the laws of another jurisdiction, if such transaction does not
materially affect the beneficial ownership of the Company’s capital stock; and


(2)    with respect to all Awards granted under the Plan prior to September 28,
2007, when (A) any Person (other than (x) the Company, any Subsidiary of the
Company, any employee benefit plan of the Company or of any Subsidiary of the
Company, or any person or entity organized, appointed or established by the
Company or any Subsidiary of the Company for or pursuant to the terms of any
such plan or (y) Maurice Marciano, Paul Marciano or Armand Marciano, or any
trust established in whole or in part for the benefit of one or more of them or
their family members, or any other entity controlled by one or more of them),
alone or together with its Affiliates and Associates (collectively, an
“Acquiring Person”) shall become the Beneficial Owner of twenty percent (20%) or
more of the then outstanding shares of Common Stock or the Combined Voting Power
of the Company (except pursuant to an offer for all outstanding shares of Common
Stock at a price and upon such terms and conditions as a majority of the
Continuing Directors determine to be in the best interests of the Company and
its shareholders (other than an Acquiring Person on whose behalf the offer is
being made)), (B) during any period of two consecutive years, individuals who at
the beginning of such period constitute the Board, and any new director (other
than a director who is a representative or nominee of an Acquiring Person) whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least a majority of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved (collectively,
the “Continuing Directors”) cease for any reason to constitute a majority of the
Board, (C) the shareholders of the Company approve a merger or consolidation of
the Company with any other corporation, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Surviving Entity
(as defined in Section 16 hereof) or any Parent of such Surviving Entity) at
least 80% of the Combined Voting Power of the Company, such Surviving Entity or
the Parent of such Surviving Entity outstanding immediately after such merger or
consolidation, or (D) the shareholders of the Company approve a plan of
reorganization (other than a reorganization under the United States Bankruptcy
Code) or complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets;
provided, however, that a change in control shall not be deemed to have occurred
in the event of (x) a sale or conveyance in which the Company continues as a
holding company of an entity or entities that conduct all or substantially all
of the business or businesses formerly conducted by the Company or (y) any
transaction undertaken for the purpose of incorporating the Company under the
laws of another jurisdiction, if such transaction does not materially affect the
beneficial ownership of the Company’s capital stock.


“Code” means the Internal Revenue Code of 1986, as amended, and the applicable
rulings and regulations thereunder.


“Combined Voting Power” means the combined voting power of the Company’s then
outstanding voting securities.



2

--------------------------------------------------------------------------------




“Committee” means the Compensation Committee of the Board, any successor
committee thereto or any other committee appointed by the Board to administer
the Plan; provided that, prior to the establishment of the Compensation
Committee of the Board, or the appointment by the Board of any other committee
to administer the Plan, “Committee” means the Board. The Committee shall consist
of at least two directors or such number of directors as may be required under
applicable law and shall serve at the pleasure of the Board.


“Common Stock” means the Common Stock, par value $.01 per share, of the Company
and such other securities or property as may become the subject of Awards under
this Plan, or may become subject to such Awards, pursuant to an adjustment made
under Section 16(b) of the Plan.


“Disability” means, with respect to any Participant, (i) a “total and permanent
disability” within the meaning of Section 22(e)(3) of the Code with respect to
Incentive Stock Options and, (ii) with respect to Awards other than Incentive
Stock Options, that as a result of incapacity due to physical or mental illness,
such Participant is, or is reasonably likely to become, unable to perform his or
her duties for more than six (6) consecutive months or six (6) months in the
aggregate during any twelve (12) month period.


“Eligible Individuals” means the individuals described in Section 7 who are
eligible for Awards under the Plan.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
applicable rules and regulations thereunder.


“Fair Market Value” means, on any given date, the closing price of the shares of
Common Stock, as reported on the New York Stock Exchange for such date or, if
Common Stock was not traded on such date, on the next preceding day on which
Common Stock was traded; provided that if the Common Stock is not then traded on
the New York Stock Exchange, Fair Market Value means the fair market value
thereof as of the relevant date of determination as determined in accordance
with a valuation methodology approved by the Committee.


“Full-Value Award” means any Award under this Plan that is not a Stock Option or
Stock Appreciation Right.


“Incentive Stock Option” means a Stock Option which is an “incentive stock
option” within the meaning of Section 422 of the Code and designated by the
Committee as an Incentive Stock Option in an Award Agreement.


“Nonqualified Stock Option” means a Stock Option which is not an Incentive Stock
Option.


“Parent” means any corporation which is a “parent corporation” within the
meaning of Section 424(e) of the Code with respect to the relevant entity.


“Participant” means an Eligible Individual to whom an Award has been granted
under the Plan.


“Performance Share Award” means a conditional Award of shares of Common Stock
granted to an Eligible Individual pursuant to Section 11 hereof.


“Performance Unit” means a conditional Award to receive all or some portion of
the appreciation on shares of Common Stock granted to an Eligible Individual
pursuant to Section 12 hereof.



3

--------------------------------------------------------------------------------




“Person” means any person, entity or “group” within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Exchange Act.


“Restricted Stock Award” means an Award of shares of Common Stock granted to an
Eligible Individual pursuant to Section 9 hereof.


“Restricted Stock Unit” means a Stock Unit subject to such conditions on vesting
and payout as the Committee may determine.


“Retirement” means retirement from active employment with the Company and its
Subsidiaries on or after the attainment of age 55, or such other retirement date
as may be approved by the Committee for purposes of the Plan and specified in
the applicable Award Agreement.


“Securities Act” means the Securities Act of 1933, as amended, and the
applicable rules and regulations thereunder.


“Special Performance-Based Award” means an Award granted under Section 13, the
issuance or payment of which is contingent upon, among other conditions, the
attainment of performance objectives specified by the Committee.


“Stock Appreciation Right” means an Award to receive all or some portion of the
appreciation on shares of Common Stock granted to an Eligible Individual
pursuant to Section 10 hereof.


“Stock Option” means an Award to purchase shares of Common Stock granted to an
Eligible Individual pursuant to Section 8 hereof.


“Stock Unit” means a bookkeeping entry that serves as a unit of measurement
relative to a share of Common Stock for purposes of determining the payment of
the Stock Unit grant.


“Subsidiary” means (i) with respect to an Incentive Stock Option, any
corporation which is a “subsidiary corporation” within the meaning of Section
424(f) of the Code with respect to the Company or (ii) any other corporation or
other entity in which the Company, directly or indirectly, has an equity or
similar interest and which the Committee designates as a Subsidiary for the
purposes of the Plan.


“Ten Percent Shareholder” means an Eligible Individual who, at the time an
Incentive Stock Option is to be granted to him or her, owns (within the meaning
of Section 422(b)(6) of the Code) stock possessing more than ten percent (10%)
of the total combined voting power of all classes of stock of the Company, or of
a Parent or a Subsidiary.


3.    Administration of the Plan.


(a) The Plan shall be administered by the Committee, and the Committee shall
make the determinations set forth in this subsection 3(a), based on the
recommendations of the Company’s management. With respect to Awards intended to
satisfy the requirements for performance-based compensation under Section 162(m)
of the Code, this Plan shall be administered by a committee consisting solely of
two or more outside directors (as this requirement is applied under Section
162(m) of the Code); provided, however, that the failure to satisfy such
requirement shall not affect the validity of the action of any committee
otherwise duly authorized and acting in the matter. Award grants, and
transactions in or involving Awards, intended to be exempt under Rule 16b-3
under the Exchange Act, must be duly and timely authorized by the Board or a
committee consisting solely of two or more non-employee directors (as this
requirement is applied under Rule 16b-3 promulgated under the Exchange Act). To
the extent required by any applicable listing

4

--------------------------------------------------------------------------------




agency, this Plan shall be administered by a committee composed entirely of
independent directors (within the meaning of the applicable listing agency).


(b) The Committee shall have full power and authority, subject to the express
provisions hereof (including the no repricing provision below), (i) to select
Participants from the Eligible Individuals, (ii) to make Awards in accordance
with the Plan, (iii) to determine the number of Shares subject to each Award or
the cash amount payable in connection with an Award, (iv) to determine the terms
and conditions of each Award, including, without limitation, those related to
vesting, forfeiture, payment and exercisability, and including the authority to
amend the terms and conditions of an Award after the granting thereof to a
Participant in a manner that is not prejudicial to the rights of such
Participant in such Award, (v) to specify and approve the provisions of the
Award Agreements delivered to Participants in connection with their Awards, (vi)
to construe and interpret any Award Agreement delivered under the Plan, (vii) to
prescribe, amend and rescind rules and procedures relating to the Plan, (viii)
to vary the terms of Awards to take account of tax, securities law and other
regulatory requirements of foreign jurisdictions and (ix) to make all other
determinations and to formulate such procedures as may be necessary or advisable
for the administration of the Plan.


(c) The Committee shall have full power and authority, subject to the express
provisions hereof, to construe and interpret the Plan.


(d) Any action taken by, or inaction of, the Company, any Subsidiary, or the
Committee relating or pursuant to this Plan and within its authority hereunder
or under applicable law shall be within the absolute discretion of that entity
or body and shall be conclusive and binding upon all persons. Neither the Board
nor any Board committee, nor any member thereof or person acting at the
direction thereof, shall be liable for any act, omission, interpretation,
construction or determination made in good faith in connection with this Plan
(or any Award made under this Plan), and all such persons shall be entitled to
indemnification and reimbursement by the Company in respect of any claim, loss,
damage or expense (including, without limitation, attorneys’ fees) arising or
resulting therefrom to the fullest extent permitted by law and/or under any
directors and officers liability insurance coverage that may be in effect from
time to time. In making any determination or in taking or not taking any action
under this Plan, the Board or a Committee, as the case may be, may obtain and
may rely upon the advice of experts, including employees and professional
advisors to the Company. No director, officer or agent of the Company shall be
liable for any such action or determination taken or made or omitted in good
faith. The Committee may delegate ministerial, non-discretionary functions to
individuals who are officers or employees of the Company or to third parties.


(e) Notwithstanding the foregoing and except for an adjustment pursuant to
Section 16 or a repricing approved by shareholders, in no case may the Committee
(1) amend an outstanding Stock Option or Stock Appreciation Right to reduce the
exercise price or base price of the Award, (2) cancel, exchange, or surrender an
outstanding Stock Option or Stock Appreciation Right in exchange for cash or
other awards for the purpose of repricing the Award, or (3) cancel, exchange, or
surrender an outstanding Stock Option or Stock Appreciation Right in exchange
for a Stock Option or Stock Appreciation Right with an exercise or base price
that is less than the exercise or base price of the original Award.


4.    Duration of Plan. The Plan shall remain in effect until terminated by the
Board and thereafter until all Awards granted under the Plan are satisfied by
the issuance of shares of Common Stock or the payment of cash or are terminated
or expire under the terms of the Plan or under the Award Agreement entered into
in connection with the grant thereof. Notwithstanding the foregoing, no Awards
may be granted under the Plan after the tenth anniversary of the Effective Date
(as defined in Section 19(m)).

5

--------------------------------------------------------------------------------




After the termination of this Plan either upon such stated expiration date or
its earlier termination by the Board, no additional Awards may be granted under
this Plan, but previously granted Awards (and the authority of the Committee
with respect thereto, including the authority to amend such Awards) shall remain
outstanding in accordance with their applicable terms and conditions and the
terms and conditions of this Plan.


5.    Shares of Stock Subject to the Plan.


(a) Subject to adjustment as provided in Section 16(b) hereof, the number of
shares of Common Stock that may be issued under the Plan pursuant to Awards
shall not exceed, in the aggregate, 15,000,000(1) shares. Such shares may be
either authorized but unissued shares, treasury shares or any combination
thereof.


(b) To the extent that an Award is settled in cash or a form other than shares
of Common Stock, the shares that would have been delivered had there been no
such cash or other settlement shall not be counted against the shares available
for issuance under this Plan. Except as provided in the next sentence, shares
that are subject to or underlie Awards granted under this Plan which expire or
for any reason are cancelled or terminated, are forfeited, fail to vest, or for
any other reason are not paid or delivered under this Plan shall again be
available for subsequent Awards under this Plan. Shares that are exchanged by a
Participant or withheld by the Company as full or partial payment in connection
with any Stock Option or Stock Appreciation Right granted under this Plan, as
well as any shares exchanged by a Participant or withheld by the Company or one
of its Subsidiaries to satisfy the tax withholding obligations related to any
Stock Option or Stock Appreciation Right granted under this Plan, shall not be
available for subsequent Awards under this Plan. Shares of Common Stock that are
exchanged by a Participant or withheld by the Company as full or partial payment
in connection with any Full-Value Award granted under this Plan, as well as any
shares exchanged by a Participant or withheld by the Company or one of its
Subsidiaries to satisfy the tax withholding obligations related to any
Full-Value Award granted under this Plan, shall be available for subsequent
Awards under this Plan. In the event that shares of Common Stock are delivered
in respect of a Dividend Equivalent Right granted under this Plan, the number of
shares delivered with respect to the Award shall be counted against the share
limits of this Plan (including, for purposes of clarity, the limits of Sections
5.5(a) and 6 of this Plan). (For purposes of clarity, if 1,000 Dividend
Equivalent Rights are granted and outstanding when the Company pays a dividend,
and 50 shares are delivered in payment of those rights with respect to that
dividend, 50 shares shall be counted against the share limits of this Plan). To
the extent that shares of Common Stock are delivered pursuant to the exercise of
a Stock Appreciation Right or Stock Option granted under this Plan, the number
of underlying shares as to which the exercise related shall be counted against
the applicable share limits under Sections 5.5(a) and 6, as opposed to only
counting the shares issued. (For purposes of clarity, if a Stock Appreciation
Right relates to 100,000 shares and is exercised at a time when the payment due
to the Participant is 15,000 shares, 100,000 shares shall be charged against the
applicable share limits under Sections 5.5(a) and 6 with respect to such
exercise.) The foregoing adjustments to the


_____________________________
(1) The aggregate share limit of the Plan was originally 20,000,000 shares of
Common Stock, which consisted of (a) the 10,000,000 shares that were initially
approved for issuance under the Plan upon its original adoption and approval by
the shareholders of the Company on May 10, 2004 plus (b) an additional
10,000,000 shares as a result of an adjustment pursuant to Section 16(b) herein
to reflect the Company’s two-for-one stock split effected in the form of a 100%
stock dividend as approved by the Board on February 12, 2007 and distributed
March 12, 2007. All other share limits herein have also been adjusted as
necessary to reflect the impact of such stock split. Shareholders are being
asked to approve this amended and restated version of this Plan which would
decrease this aggregate share limit by 5,000,000 shares (so that the new
aggregate share limit for this Plan would be 15,000,000 shares).
 

6

--------------------------------------------------------------------------------




share limits of this Plan are subject to any applicable limitations under
Section 162(m) of the Code with respect to Awards intended as performance-based
compensation thereunder.


6.    Additional Share Limits. The following limits also apply with respect to
Awards granted under this Plan:


(a) In accordance with the requirements under Section 162(m) of the Code, no
Eligible Individual shall receive grants of Stock Options and Stock Appreciation
Rights with respect to an aggregate of more than 1,000,000 shares of Common
Stock in any calendar year.


(b) The maximum number of shares of Common Stock that may be delivered pursuant
to options qualified as Incentive Stock Options granted under this Plan is
10,000,000 shares.


(c) Additional limits with respect to Special Performance-Based Awards are set
forth in Section 13.


Each of the foregoing numerical limits is subject to adjustment as contemplated
by Section 5(b) and Section 16(b).


7.    Eligible Individuals. Awards may be granted by the Committee only to those
persons who the Committee determines to be Eligible Individuals with the
potential to contribute to the future success of the Company or its
Subsidiaries. An “Eligible Individual” is any person who is (a) an officer of
the Company or its Subsidiaries, (b) an employee of the Company or its
Subsidiaries or (c) an individual consultant or advisor who renders or has
rendered bona fide services (other than services in connection with the offering
or sale of securities of the Company or its Subsidiaries in a capital-raising
transaction or as a market maker or promoter of the Company’s or its
Subsidiaries’ securities) to the Company or its Subsidiaries and who is selected
to participate in this Plan by the Committee; provided, however, that a person
who is otherwise an Eligible Individual under clause (c) above may participate
in this Plan only if such participation would not adversely affect either the
Company’s eligibility to use Form S-8 to register under the Securities Act the
offering and sale of shares issuable under this Plan by the Company or its
Subsidiaries or the Company’s compliance with any other applicable laws. A
Participant may, if otherwise eligible, be granted additional Awards if the
Committee shall so determine. Awards may be granted singly, in combination or in
tandem. Awards also may be made in combination or in tandem with, in replacement
of, as alternatives to, or as the payment form for grants or rights under any
other employee or compensation plan of the Company or its Subsidiaries.


8.    Stock Options. Stock Options granted under the Plan may be in the form of
Incentive Stock Options or Nonqualified Stock Options; provided that only
employees may be granted Incentive Stock Options. Stock Options granted under
the Plan shall be subject to the following terms and conditions and shall
contain such additional terms and conditions, not inconsistent with the terms of
the Plan, as the Committee shall deem appropriate:


(a) Award Agreement. Stock Options shall be evidenced by an Award Agreement in
such form and containing such terms and conditions as the Committee deems
appropriate and which are not inconsistent with the terms of the Plan, and shall
indicate if the option is intended as an Incentive Stock Option.


(b) Terms of Stock Options Generally. Subject to the terms of the Plan and the
applicable Award Agreement, each Stock Option shall entitle the Participant to
whom such Stock Option was granted to purchase, upon payment of the relevant
exercise price, the number of shares of Common Stock specified in the Award
Agreement.



7

--------------------------------------------------------------------------------




(c) Exercise Price. The exercise price per share of Common Stock purchasable
under a Stock Option shall be determined by the Committee at the time of grant
and set forth in the Award Agreement; provided, however, that with respect to
Incentive Stock Options, the exercise price shall not be less than one hundred
percent (100%) of the Fair Market Value of a share of Common Stock on the date
of grant (110% in the case of an Incentive Stock Option granted to a Ten Percent
Shareholder.


(d) Option Term. The term of each Stock Option shall be fixed by the Committee
and set forth in the Award Agreement; provided, however, that a Stock Option
shall not be exercisable after the expiration of ten (10) years after the date
the Stock Option is granted (five (5) years in the case of an Incentive Stock
Option granted to a Ten Percent Shareholder).


(e) Exercisability. A Stock Option shall be exercisable at such time or times
and subject to such terms and conditions as shall be determined by the
Committee; provided that a Stock Option shall be freely exercisable within 5
years after the date on which such Stock Option is granted. In no case may a
Stock Option be exercised as to less than 100 shares at any one time (or the
remaining shares covered by the Stock Option if less than 100) during the term
of the Stock Option. Only whole shares shall be issued pursuant to the exercise
of any Stock Option. Fractional shares shall be rounded to the nearest whole
share. The Committee may provide that Stock Options shall be exercisable in
whole or in part based upon length of service or attainment of specified
performance criteria. Subject to the first sentence of this paragraph, the
Committee, in its sole discretion, may provide for the acceleration of vesting
of a Stock Option, in whole or in part, based on such factors or criteria
(including specified performance criteria) as the Committee may determine.


(f) Method of Exercise. A Stock Option may be exercised, in whole or in part, by
giving written notice of exercise to the Secretary of the Company specifying the
number of shares to be purchased, and containing any representations required by
the Committee. Such notice shall be accompanied by payment in full of the
exercise price either by cash, certified or bank check, or other instrument
acceptable to the Committee. As determined by the Committee in its sole
discretion, payment of the exercise price may also be made in full or in part by
tendering to the Company shares of Common Stock (having a Fair Market Value as
of the date of exercise of such Stock Option equal to the exercise price (or
such portion thereof)). Common Stock used to pay the exercise price may be
shares that are already owned by the Participant, or the Company may withhold
shares of Common Stock that would otherwise have been received by the
Participant upon exercise of the Stock Option. Unless and until otherwise
provided by the Committee and in accordance with procedures established by the
Company for this purpose from time to time, a Participant may exercise an Option
through a “cashless exercise” procedure involving a third-party broker who
provides financing for the purpose of (or otherwise facilitates) the purchase or
exercise of Awards. The manner in which the exercise price may be paid may be
subject to certain conditions specified by the Committee, including, without
limitation, conditions intended to avoid the imposition of liability against the
individual under Section 16 of the Exchange Act and compliance with applicable
law. If requested by the Committee, the Participant shall deliver the Award
Agreement evidencing an exercised Stock Option to the Secretary of the Company,
who shall endorse thereon a notation of such exercise and return such Award
Agreement to the Participant exercising the Option.


(g) Rights as Shareholder. A Participant shall have no rights as a shareholder
with respect to any shares of Common Stock issuable upon exercise of a Stock
Option until shares of Common Stock (either in certificate or book entry form)
shall have been issued to the Participant and, subject to Section 16(b), no
adjustment shall be made for dividends or distributions or other rights

8

--------------------------------------------------------------------------------




in respect of any share for which the record date is prior to the date on which
the Participant shall become the holder of record thereof.


(h) Special Rule for Incentive Stock Options. With respect to Incentive Stock
Options granted under the Plan, if the aggregate Fair Market Value (determined
as of the date the Incentive Stock Option is granted) of the number of shares
with respect to which Incentive Stock Options are exercisable for the first time
by a Participant during any calendar year under all plans of the Company or a
Parent or Subsidiary exceeds One Hundred Thousand Dollars ($100,000) or such
other limit as may be required by the Code, such Incentive Stock Options shall
be treated, to the extent of such excess, as Nonqualified Stock Options.


9.    Restricted Stock Awards. Restricted Stock Awards granted under the Plan
shall be subject to the following terms and conditions and shall contain such
additional terms and conditions, not inconsistent with the Plan, as the
Committee shall deem appropriate:


(a) Award Agreement. Restricted Stock Awards shall be evidenced by an Award
Agreement in such form and containing such restrictions, terms and conditions as
the Committee deems appropriate and which are not inconsistent with the terms of
the Plan, including, without limitation, restrictions on the sale, assignment,
transfer or other disposition of such shares and provisions requiring that a
Participant forfeit such shares upon a termination of employment for specified
reasons within a specified period of time.


(b) Terms of Restricted Stock Awards Generally. Restricted Stock Awards may be
granted under the Plan in such form as the Committee may from time to time
approve. Restricted Stock Awards may be granted for any lawful consideration
approved and deemed appropriate by the Committee, including without limitation,
services rendered by the Participant. Restricted Stock Awards may be granted
alone or in addition to other Awards under the Plan. Subject to the terms of the
Plan, the Committee shall determine the number of shares of Common Stock subject
to each Restricted Stock Award granted to a Participant, and the Committee may
impose different terms and conditions on any particular Restricted Stock Award
granted to any Participant. Subject to the following sentence, the Committee, in
its sole discretion, may provide for the lapse of restrictions in installments
and may waive or accelerate such restrictions in whole or in part, based on such
factors or criteria, including specified performance criteria, as the Committee
may determine. Upon expiration of any applicable restriction period or lapse of
any restrictions, the Participant shall be vested in the Restricted Stock Award,
or applicable portion thereof.


(c) Evidence of Ownership. At the time of grant, the Company shall, in its
discretion, issue to each Participant receiving a Restricted Stock Award either:
(i) a certificate or certificates in respect of such shares of Common Stock or
(ii) uncertificated shares in book entry form. In either case, such shares shall
be registered in the name of such Participant, and shall bear an appropriate
legend or notation, as applicable, referring to the terms, conditions and
restrictions applicable to such Award. The Committee may require that, as a
condition of any Restricted Stock Award: (x) the Participant shall have
delivered a stock power, endorsed in blank, relating to the Common Stock covered
by such Award and (y) shares evidencing such Restricted Stock Award (if in
certificate form) be held in custody by the Company until the restrictions
thereon have lapsed.


(d) Rights as Shareholder. Except as otherwise provided by the Committee in its
sole discretion, a Participant shall have, with respect to the shares of Common
Stock received under a Restricted Stock Award, all of the rights of a
shareholder of the Company, including the right to vote the shares and the right
to receive any cash dividends. Stock dividends issued with respect to shares
covered by a Restricted Stock Award shall be treated as additional shares under
the

9

--------------------------------------------------------------------------------




Restricted Stock Award and shall be subject to the same restrictions and other
terms and conditions that apply to the shares with respect to which such
dividends are issued.


9A. Stock Units. Awards of Stock Units granted under the Plan shall be subject
to the following terms and conditions and shall contain such additional terms
and conditions, not inconsistent with the Plan, as the Committee shall deem
appropriate:


(a) Terms and Conditions of Stock Units Generally; Award Agreement. The
Committee may, in its discretion, (1) authorize and grant to any Eligible
Individual an Award of Stock Units, (2) credit to any Eligible Employee Stock
Units, (3) permit an Eligible Employee to irrevocably elect to defer by means of
Stock Units or receive in Stock Units all or a portion of any Award hereunder,
or (4) grant Stock Units in lieu of, in exchange for, in respect of, or in
addition to any other compensation or Award under this Plan. The specific terms,
conditions, and provisions relating to each Stock Unit grant or election,
including the applicable vesting and payout provisions of the Stock Units and
the form of payment to be made at or following the vesting thereof, shall be set
forth in or pursuant to the applicable Award Agreement and any relevant Company
bonus, performance or other service or deferred compensation plan, in form
substantially as approved by the Committee, in each case subject to compliance
with Section 409A of the Code.


(b) Payment of Awards. Subject to compliance with Section 409A of the Code, the
Committee, in the applicable Award Agreement or other award agreement or the
relevant Company deferred compensation plan, may permit the Eligible Individual
to elect the form and time of payout of vested Stock Units on such conditions or
subject to such procedures as the Committee may impose, and may permit Stock
Unit offsets or other provisions for payment of any applicable taxes that may be
due on the crediting, vesting or payment in respect of the Stock Units.


(c) Dividend Equivalent Rights. In its discretion, the Committee may grant to
any Eligible Individual “Dividend Equivalent Rights” concurrently with the grant
of any Award of Stock Units, on such terms as set forth by the Committee in the
applicable Award Agreement. Dividend Equivalent Rights shall be based on all or
part of the amount of dividends declared on shares of Common Stock and shall be
credited as of dividend payment dates during the period between the date of
grant (or such later date as the Committee may set) and the date the Award of
Stock Units expires (or such earlier date as the Committee may set), as
determined by the Committee. Dividend Equivalent Rights shall be payable in cash
or shares of Common Stock, and may be subject to such conditions, as may be
determined by the Committee.


(d) Cancellation of Restricted Stock Units. Unless the Committee otherwise
expressly provides, and subject to Section 14 hereof, Restricted Stock Units
that remain subject to conditions to vesting at the time of termination of
employment or service or are subject to other conditions to vesting that have
not been satisfied by the time specified in the applicable Award Agreement shall
not vest and shall be cancelled, unless the Committee otherwise provides in or
by amendment to the applicable terms of the Award.


(e) Rights as Shareholder. A Participant shall have no rights as a shareholder
with respect to an Award of Stock Units. Stock Units may, however, by express
provision in the applicable Award Agreement, entitle a Participant to Dividend
Equivalent Rights as provided under Section 9A(c) hereof.


9B.     Dividend Equivalent Rights. In addition to the limits set forth in
Section 9A(b), Dividend Equivalent Rights may be granted as a separate Award or
in connection with another Award under this

10

--------------------------------------------------------------------------------




Plan; provided, however, that Dividend Equivalent Rights may not be granted in
connection with a Stock Option or Stock Appreciation Right granted under this
Plan. In addition, any dividends and/or Dividend Equivalent Rights as to the
unvested portion of a Restricted Stock Award that is subject to
performance-based vesting requirements or the unvested portion of a Stock Unit
Award that is subject to performance-based vesting requirements will be subject
to termination and forfeiture to the same extent as the corresponding portion of
the Award to which they relate.


10.    Stock Appreciation Rights. Stock Appreciation Rights granted under the
Plan shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of the
Plan, as the Committee shall deem appropriate.


(a) Award Agreement. Stock Appreciation Rights shall be evidenced by an Award
Agreement in such form and containing such terms and conditions as the Committee
deems appropriate and which are not inconsistent with the terms of the Plan.


(b) Terms of Stock Appreciation Rights Generally. Subject to the terms of the
Plan and the applicable Award Agreement, each Stock Appreciation Right shall
entitle the Participant to whom such Stock Appreciation Right was granted to
receive, upon exercise thereof, the amount specified in Section 10(e). A Stock
Appreciation Right may be granted alone or in addition to other Awards, or in
tandem with a Stock Option. If granted in tandem with a Stock Option, a Stock
Appreciation Right shall cover the same number of shares of Common Stock as
covered by the Stock Option (or such lesser number of shares as the Committee
may determine).


(c) Exercise Price. The exercise price per share of Common Stock subject to a
Stock Appreciation Right shall be determined by the Committee at the time of
grant and set forth in the Award Agreement.


(d) Exercise. A Stock Appreciation Right may be exercised by a Participant in
accordance with procedures established by the Committee. A Stock Appreciation
Right granted in tandem with a Stock Option shall be exercisable only at such
time or times and to the extent the related Stock Option shall be exercisable,
and shall have the same term and exercise price as the related Stock Option. A
Stock Appreciation Right unrelated to a Stock Option shall contain such terms
and conditions as to exercisability and duration as the Committee shall
determine, but in no event shall any such Stock Appreciation Right have a term
of greater than ten (10) years. The Committee, in its sole discretion, may
provide for the acceleration of vesting of a Stock Appreciation Right, in whole
or in part, based on such factors or criteria (including specified performance
criteria) as the Committee may determine. Upon exercise of a Stock Appreciation
Right granted in tandem with a Stock Option, the related Stock Option shall be
cancelled automatically to the extent of the number of shares covered by such
exercise, and such shares shall no longer be available for grant under the Plan.
If the related Stock Option is exercised as to some or all of the shares covered
by the tandem grant, the related Stock Appreciation Right shall be cancelled
automatically to the extent of the number of shares covered by the Stock Option
exercise. A Stock Appreciation Right granted in tandem with an Incentive Stock
Option may be exercised only when the Fair Market Value of the Common Stock
subject to the Incentive Stock Option exceeds the exercise price of such Stock
Option.


(e) Amount of Payment. In the event a Participant exercises a Stock Appreciation
Right, such Participant shall be entitled to receive an amount determined by
multiplying (a) the difference between the Fair Market Value of one share of
Common Stock on the date of exercise and the exercise price per share specified
for the Stock Appreciation Right by (b) the number of shares in respect of which
the Stock Appreciation Right shall have been exercised. Notwithstanding the
foregoing, the Committee may limit in any manner the amount payable with

11

--------------------------------------------------------------------------------




respect to any Stock Appreciation Right by including such a limit in the Award
Agreement at the time the Stock Appreciation Right is granted.


(f) Form of Payment. Payment upon exercise of a Stock Appreciation Right shall
be made in cash, in shares of Common Stock, or some combination thereof, as the
Committee shall determine in its sole discretion.


(g) Rights as Shareholder. A Participant shall have no rights as a shareholder
with respect to any Stock Appreciation Right unless and until shares of Common
Stock (either in certificate or book entry form) are issued to the Participant
as payment upon exercise of such Stock Appreciation Right, and, subject to
Section 16(b), no adjustment shall be made for dividends or distributions or
other rights in respect of any share for which the record date is prior to the
date on which the Participant shall become the holder of record thereof.


(h) Limited Stock Appreciation Rights. The Committee may grant to an Eligible
Individual a Stock Appreciation Right (a “Limited Stock Appreciation Right”)
pursuant to which the Participant shall have the right to surrender such Limited
Stock Appreciation Right or any portion thereof to the Company within thirty
(30) days following a Change in Control and to receive from the Company in
exchange therefor a cash payment in an amount equal to (a) the number of shares
of Common Stock under the Limited Stock Appreciation Right or portion thereof
which is being exercised, multiplied by (b) the excess of (i) the greater of (A)
the highest price per share of Common Stock paid in connection with the Change
in Control or (B) the highest Fair Market Value per share of Common Stock in the
90 day period preceding such Change in Control, over (ii) the Fair Market Value
of a share of Common Stock on the date the Limited Stock Appreciation Right was
granted as set forth in the Award Agreement. Limited Stock Appreciation Rights
granted under the Plan shall contain such additional terms and conditions, not
inconsistent with the Plan, as the Committee deems appropriate.


11.    Performance Share Awards. Performance Share Awards granted under the Plan
shall be subject to the following terms and conditions and shall contain such
additional terms and conditions, not inconsistent with the Plan, as the
Committee shall deem appropriate:


(a) Award Agreement. Performance Share Awards shall be evidenced by an Award
Agreement in such form and containing such terms and conditions as the Committee
deems appropriate and which are not inconsistent with the terms of the Plan.
Each Award Agreement shall set forth the number of shares of Common Stock to be
received by a Participant upon satisfaction of certain specified performance
criteria and subject to such other terms and conditions as the Committee deems
appropriate.


(b) Terms of Performance Share Awards Generally. Performance Share Awards may be
granted under the Plan in such form as the Committee may from time to time
approve. Performance Share Awards may be granted for such consideration as the
Committee deems appropriate. Performance Share Awards may be granted alone or in
addition to other Awards under the Plan. Subject to the terms of the Plan, the
Committee shall determine the number of shares of Common Stock subject to each
Performance Share Award granted to a Participant.


(c) Performance Goals. Performance Share Awards shall provide that, in order for
a Participant to be entitled to receive shares of Common Stock under such Award,
the Company, a Subsidiary and/or the Participant must achieve certain specified
performance goals (“Performance Goals”) over a designated performance period
(“Performance Period”). The Performance Goals and Performance Period shall be
established by the Committee in its sole discretion. The Committee shall
establish the Performance Goals for each Performance Period before, or as soon

12

--------------------------------------------------------------------------------




as practicable after, the commencement of the Performance Period. In setting
Performance Goals, the Committee may use such measures as (without limitation)
net earnings, operating earnings or income, absolute and/or relative return on
equity or assets, earnings per share, cash flow, pretax profits, earnings
growth, revenue growth, comparison to peer companies, any combination of the
foregoing, or such other measure or measures of performance, including
individual measures of performance, in such manner as it deems appropriate.
Prior to the end of a Performance Period, the Committee may, in its discretion,
adjust the performance objectives to reflect a Change in Capitalization (as
hereinafter defined) or any other event which may materially affect the
performance of the Company, a Subsidiary or a division, including, but not
limited to, market conditions or a significant acquisition or disposition of
assets or other property by the Company, a Subsidiary or a division. The extent
to which a Participant is entitled to payment of a Performance Share Award at
the end of the Performance Period shall be determined by the Committee, in its
sole discretion, based on the Committee’s determination of whether the
Performance Goals established by the Committee in the granting of such
Performance Share Award have been met.


(d) Payment of Awards. Payment in settlement of a Performance Share Award shall
be made as soon as practicable following the conclusion of the respective
Performance Period, or at such other time as the Committee shall determine, in
shares of Common Stock.


(e) Rights as Shareholder. Except as otherwise provided by the Committee in the
applicable Award Agreement, a Participant shall have no rights as a shareholder
with respect to a Performance Share Award until shares of Common Stock (either
in certificate or book entry form) shall have been issued to the Participant
following the conclusion of the Performance Period, and, subject to Section
16(b), no adjustment shall be made for dividends or distributions or other
rights in respect of any share for which the record date is prior to the date on
which the Participant shall become the holder of record thereof.


12.    Performance Units. Awards of Performance Units shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Committee shall
deem appropriate:


(a) Award Agreement. Awards of Performance Units shall be evidenced by an Award
Agreement in such form and containing such terms and conditions as the Committee
deems appropriate and which are not inconsistent with the terms of the Plan.


(b) Terms of Performance Units Generally. Each Performance Unit shall entitle
the Participant to whom such Performance Unit was granted to receive, upon
satisfaction of certain specified performance criteria and subject to such other
terms and conditions as the Committee deems appropriate, the amount specified in
Section 12(d). Performance Units may be granted alone or in addition to other
Awards under the Plan.


(c) Performance Goals. Awards of Performance Units shall provide that, in order
for a Participant to be entitled to payment under such Award, the Company, a
Subsidiary and/or the Participant must achieve certain specified Performance
Goals over a designated Performance Period. The Performance Goals and
Performance Period shall be established by the Committee in its sole discretion.
The Committee shall establish the Performance Goals for each Performance Period
before, or as soon as practicable after, the commencement of the Performance
Period. In setting Performance Goals, the Committee may use such measures as
(without limitation) net earnings, operating earnings or income, absolute and/or
relative return on equity or assets, earnings per share, cash flow, pretax
profits, earnings growth, revenue growth, comparison to peer companies, any
combination of the foregoing, or such other measure or measures of performance,
including individual measures of performance, in such manner as it deems
appropriate. Prior to

13

--------------------------------------------------------------------------------




the end of a Performance Period, the Committee may, in its discretion, adjust
the performance objectives to reflect a Change in Capitalization (as hereinafter
defined) or any other event which may materially affect the performance of the
Company, a Subsidiary or a division, including, but not limited to, market
conditions or a significant acquisition or disposition of assets or other
property by the Company, a Subsidiary or a division. The extent to which a
Participant is entitled to payment of a Performance Unit Award at the end of the
Performance Period shall be determined by the Committee, in its sole discretion,
based on the Committee’s determination of whether the Performance Goals
established by the Committee in the granting of such Performance Unit Award have
been met.


(d) Payment of Awards. Payment in settlement of a Performance Unit Award shall
be made as soon as practicable following the conclusion of the respective
Performance Period, or at such other time as the Committee shall determine, in
cash. The amount of any such payment shall be determined by multiplying (i) the
difference between the Fair Market Value of one share of Common Stock on the
relevant date and the price per share specified for the Performance Unit by (ii)
the number of Performance Units. Notwithstanding the foregoing, the Committee
may limit in any manner the amount payable with respect to any Performance Unit
by including such a limit in the Award Agreement at the time the Performance
Unit is granted.


(e) Rights as Shareholder. A Participant shall have no rights as a shareholder
with respect to an Award of Performance Units.


13.    Special Performance-Based Awards.


(a) General Provisions. Without limiting the generality of the foregoing, and in
addition to qualifying awards granted under other provisions of this Plan (i.e.,
Stock Options or Stock Appreciation Rights granted with an exercise price not
less than Fair Market Value at the applicable date of grant for Section 162(m)
purposes to Eligible Individuals who are key employees or officers of the
Company or any of its Subsidiaries (“Presumptively Qualifying Awards”)), the
Committee may authorize and grant to any Eligible Individual who is a key
employee or an officer of the Company or any of its Subsidiaries, other cash or
stock-related performance-based awards, including “performance-based” awards
within the meaning of Section 162(m) of the Code (“Special Performance-Based
Awards”), whether in the form of restricted stock, stock appreciation rights,
performance stock, performance units, or other rights, whether or not related to
stock values or appreciation, and whether payable in cash, Common Stock or a
combination thereof. If the Award (other than a Presumptively Qualifying Award)
is intended as performance-based compensation under Section 162(m) of the Code,
the vesting or payment thereof will depend on the performance of the Company on
a consolidated, Subsidiary, segment, division or business unit basis (or any
combination of the foregoing) with reference to performance goals relative to
one or more of the following business criteria (on an absolute or relative
(including, without limitation, relative to the performance of other companies
or upon comparisons of any of the indicators of performance relative to other
companies) basis) (the “Business Criterion”): net earnings (before or after
interest, taxes, depreciation and/or amortization), operating earnings or income
(before or after taxes), absolute and/or relative return on equity or assets or
on net investment income, cost containment or reduction, earnings per share,
cash flow (which means cash and cash equivalents derived from either net cash
flow from operations or net cash flow from operations, financing and investing
activities), pretax profits, earnings growth, stock price, stock price growth,
total stockholder return, gross or net profit margin, operating margin, gross
revenue or revenue growth, sales (including same store or comparable sales) or
sales growth, or any combination thereof. These terms are used as applied under
generally accepted accounting principles or in the Company’s financial
reporting. To qualify Awards as performance-based under Section 162(m), the
applicable Business Criteria and

14

--------------------------------------------------------------------------------




specific performance goal or goals (“targets”) must be established and approved
by the Committee during the first 90 days of the performance period (and, in the
case of a performance periods of less than one year, in no event after 25% or
more of the performance period has elapsed) and while the performance relating
to such targets remains substantially uncertain within the meaning of 162(m) of
the Code. To the extent provided by the Committee in the applicable Award
Agreement, performance targets and/or performance measurements shall be adjusted
to mitigate the unbudgeted impact of material, unusual or nonrecurring gains and
losses, accounting changes or other items specified by the Committee at the time
of establishing the targets. The applicable performance measurement period may
be not less than three months nor more than 10 years.


(b) Maximum Award. Grants or awards under this Section 13 may be paid in cash or
stock or any combination thereof. Grants of Stock Options and Stock Appreciation
Rights to any one Participant in any one calendar year shall be subject to the
limit set forth in Section 6(a) of the Plan. The maximum number of shares of
Common Stock which may be subject to Special Performance-Based Awards (including
Special Performance-Based Awards payable in shares of Common Stock and Special
Performance-Based Awards payable in cash where the amount of cash payable upon
or following vesting of the award is determined with reference to the Fair
Market Value of a share of Common Stock at such time) that are granted to any
one Participant in any one calendar year shall not exceed 1,000,000 shares,
either individually or in the aggregate, subject to adjustment as provided in
Section 16(b); provided that this limit shall not apply to Stock Options and
Stock Appreciation Rights (which are covered by the limit of Section 6(a)). The
aggregate amount of compensation to be paid to any one Participant in respect of
all Special Performance-Based Awards payable only in cash (excluding cash awards
covered by the preceding sentence where the cash payment is determined with
reference to the Fair Market Value of a share of Common Stock upon or following
the vesting of the award) and paid to that Participant in any one fiscal year of
the Company shall not exceed $5,000,000. Awards that are cancelled during the
year shall be counted against these limits to the extent permitted by Section
162(m) of the Code.


(c) Committee Certification. Except as otherwise permitted to qualify as
performance-based compensation under Section 162(m), before any Special
Performance-Based Award under this Section 13 is paid, the Committee must
certify that the performance standard, target(s), and the other material terms
of the Special Performance-Based Award were in fact satisfied.


(d) Terms and Conditions of Awards. The Committee will have discretion to
determine the restrictions or other limitations of the individual Awards under
this Section 13, including the authority to reduce Awards, to determine payout
schedules and the extent of vesting or to pay no Awards, in its sole discretion,
if the Committee preserves such authority at the time of grant by language to
this effect in its authorizing resolutions or otherwise. The Committee may
provide that in the event a Participant terminates employment or service for any
one or more reason, the Participant shall forfeit all rights to any outstanding
Award.


(e) Expiration of Grant Authority. As required pursuant to Section 162(m) of the
Code and the regulations promulgated thereunder, the Committee’s authority to
grant new awards that are intended to qualify as performance-based compensation
within the meaning of Section 162(m) of the Code (other than Stock Options and
Stock Appreciation Rights) shall terminate upon the first meeting of the
Company’s shareholders that occurs in the fifth year following the year in which
the Company’s shareholders first approve this Plan.



15

--------------------------------------------------------------------------------




14.    Termination of Employment.


(a) Death, Disability or Retirement. Except as may otherwise be provided by the
Committee in its sole discretion at the time of grant or subsequent thereto, if
a Participant’s employment with the Company and its Subsidiaries terminates by
reason of death, Disability or Retirement, (i) any Stock Option or Stock
Appreciation Right held by the Participant may thereafter be exercised, to the
extent it was exercisable on the date of termination, for a period (the
“Exercise Period”) of one year from the date of such death, Disability or
Retirement or until the expiration of the stated term of the Stock Option or
Stock Appreciation Right, whichever period is shorter, and to the extent not
exercisable on the date of termination of employment, such Stock Option or Stock
Appreciation Right shall be forfeited; provided, however, that if a Participant
terminates employment by reason of Retirement and such Participant holds an
Incentive Stock Option, the Exercise Period shall not exceed the shorter of
three months from the date of Retirement and the remainder of the stated term of
such Incentive Stock Option; provided further, however, that if the Participant
dies during the Exercise Period, any unexercised Stock Option or Stock
Appreciation Right held by such Participant may thereafter be exercised to the
extent it was exercisable on the date of Disability or Retirement, by the legal
representative of the estate or legatee of the Participant under the will of the
Participant, for a period of one year from the date of such death or until the
expiration of the stated term of such Stock Option or Stock Appreciation Right,
whichever period is shorter (or, in the case of an Incentive Stock Option, for a
period equal to the remainder of the Exercise Period), (ii) with respect to a
Restricted Stock Award, if such termination is prior to the end of any
applicable restriction period, the number of shares of Common Stock subject to
such Award which have not become vested as of the date of death, Disability or
Retirement shall be forfeited, (iii) with respect to a Restricted Stock Unit
Award, if such termination is prior to the end of any applicable conditions to
vesting, the number of Restricted Stock Units subject to such Award that have
not become vested as of the date of death, Disability or Retirement shall be
forfeited and (iv) with respect to a Performance Share Award or a Performance
Unit Award, if such termination is prior to the end of any applicable
Performance Period, the number of shares of Common Stock subject to such Award
which have not been earned or the corresponding Award payment, as the case may
be, as of the date of death, Disability or Retirement shall be forfeited. In
determining whether to exercise its discretion under the first sentence of this
Section 14(a) with respect to an Incentive Stock Option the Committee may
consider the provisions of Section 422 of the Code.


(b) Other Terminations. Unless the Committee determines otherwise in its sole
discretion at the time of grant or subsequent thereto, if a Participant’s
employment with the Company and its Subsidiaries terminates for any reason other
than death, Disability or Retirement, (i) any Stock Option or Stock Appreciation
Right held by the Participant may thereafter be exercised, to the extent it was
exercisable on the date of termination, for a period of sixty (60) days from the
date of such termination of employment or until the expiration of the stated
term of such Stock Option or Stock Appreciation Right, whichever period is
shorter, and to the extent not exercisable on the date of termination of
employment, such Stock Option or Stock Appreciation Right shall be forfeited,
and (ii) with respect to a Restricted Stock Award, if such termination is prior
to the end of any applicable restriction period, the number of shares of Common
Stock subject to such Award which have not become vested as of the date of
termination shall be forfeited, (iii) with respect to a Restricted Stock Unit
Award, if such termination is prior to the end of any applicable conditions to
vesting, the number of Restricted Stock Units subject to such Award that have
not become vested as of the date of termination shall be forfeited and (iv) with
respect to a Performance Share Award or a Performance Unit Award, if such
termination is prior to the end of any applicable Performance Period, the number
of shares of Common Stock subject to such Award which have not been earned or
the corresponding Award payment, as the case may be, as of the date of
termination shall be forfeited. In determining whether to exercise its
discretion

16

--------------------------------------------------------------------------------




under the first sentence of this Section 14(b) with respect to an Incentive
Stock Option, the Committee may consider the provisions of Section 422 of the
Code.


(c) Events Not Deemed Terminations of Service; Effect of Change of Subsidiary
Status. Unless Company policy or the Committee otherwise provides, the
employment relationship shall not be considered terminated in the case of (a)
sick leave, (b) military leave, or (c) any other leave of absence authorized by
the Company or one of its Subsidiaries or the Committee; provided that unless
reemployment upon the expiration of such leave is guaranteed by contract or law,
such leave is for a period of not more than 90 days. In the case of any employee
of the Company or one of its Subsidiaries on an approved leave of absence,
continued vesting of the award while on leave from the employ of the Company or
one of its Subsidiaries may be suspended until the employee returns to service,
unless the Committee otherwise provides or applicable law otherwise requires. In
no event shall an award be exercised after the expiration of the term set forth
in the award agreement. For purposes of this Plan and any award, if an entity
ceases to be a Subsidiary of the Company a termination of employment or service
shall be deemed to have occurred with respect to each Eligible Individual in
respect of such Subsidiary who does not continue as an Eligible Individual in
respect of another entity within the Company after giving effect to the
Subsidiary’s change in status unless that Subsidiary is sold, spun-off or
otherwise divested (or its successor or a direct or indirect parent of such
Subsidiary or successor) and assumes the Eligible Individual’s award(s) in
connection with such transaction.


(d) If the Participant is not an employee of the Company or one of its
Subsidiaries and provides other services to the Company or one of its
Subsidiaries, the Committee shall be the sole judge for purposes of this Plan
(unless a contract or the award otherwise provides) of whether the Participant
continues to render services to the Company or one of its Subsidiaries and the
date, if any, upon which such services shall be deemed to have terminated. The
Committee may also specify additional rules for determining if and when a
termination of employment or services has occurred for purposes of this Plan.


15.    Non-transferability. No Award granted under the Plan or any rights or
interests therein shall be sold, transferred, assigned, pledged or otherwise
encumbered or disposed of except by will or by the laws of descent and
distribution or, except (a) in the case of an Incentive Stock Option, pursuant
to a “qualified domestic relations order” (“QDRO”) as defined in the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended, and
the rules and regulations thereunder, (b) if the Participant has suffered a
disability, permitted transfers or exercises on behalf of the participant by his
or her legal representative, or (c) by the authorization by the Committee of
“cashless exercise” procedures with third parties who provide financing for the
purpose of (or who otherwise facilitate) the exercise of awards consistent with
applicable laws and the express authorization of the Committee; provided,
however, that the Committee may, subject to such terms and conditions as the
Committee shall specify, permit the transfer of an Award that is not an
Incentive Stock Option to a Participant’s family members or to one or more
trusts established in whole or in part for the benefit of one or more of such
family members; provided further that the restrictions in this sentence shall
not apply to the shares received in connection with an Award after the date that
the restrictions on transferability of such shares set forth in the applicable
Award Agreement have lapsed. During the lifetime of a Participant, a Stock
Option or Stock Appreciation Right shall be exercisable only by, and payments in
settlement of Awards shall be payable only to, the Participant or, if
applicable, the “alternate payee” under a QDRO or the family member or trust to
whom such Stock Option, Stock Appreciation Award or other Award has been
transferred in accordance with the previous sentence.



17

--------------------------------------------------------------------------------




16.    Recapitalization or Reorganization.


(a) The existence of the Plan, the Award Agreements and the Awards granted
hereunder shall not affect or restrict in any way the right or power of the
Company or the shareholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Common Stock or the rights thereof or which are convertible into or
exchangeable for Common Stock, or the dissolution or liquidation of the Company,
or any sale or transfer of all or any part of its assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.


(b) Notwithstanding any provision of the Plan or any Award Agreement, in the
event of any change in the outstanding Common Stock by reason of a stock
dividend, recapitalization, reorganization, merger, consolidation, conversion,
stock split, combination or exchange of shares (a “Change in Capitalization”)
(i) such proportionate adjustments as may be necessary (in the form determined
by the Committee in its sole discretion) to reflect such change shall be made to
prevent dilution or enlargement of the rights of Participants under the Plan
with respect to the aggregate number of shares of Common Stock for which Awards
in respect thereof may be granted under the Plan (including the specific share
limits, maximums and numbers of shares set forth elsewhere in the Plan), the
number of shares of Common Stock covered by each outstanding Award, and the
exercise or Award prices in respect thereof, the securities, cash or other
property deliverable upon exercise or payment of any outstanding Awards, or
subject to Section 13, the performance standards applicable to any outstanding
Awards and (ii) the Committee may make such other adjustments, consistent with
the foregoing, as it deems appropriate in its sole discretion. Notwithstanding
the foregoing, in each case, no adjustment shall be made to any Award that would
subject the holder of such Award to additional tax under Section 409A of the
Code with respect to such Award.


(c) To the extent limited by Section 162(m) of the Code in the case of an Award
intended as performance-based compensation thereunder and necessary to assure
the deductibility of the compensation payable under the award, the Committee
shall have no discretion under this Plan (i) to increase the amount of
compensation or the number of shares that would otherwise be due upon the
attainment of the applicable performance target or the exercise of the option or
SAR, or (ii) to waive the achievement of any applicable performance goal as a
condition to receiving a benefit or right under the Award.


17.    Change in Control. Subject to Section 16(c), in the event of a Change in
Control and except as the Committee (as constituted immediately prior to such
Change in Control) may otherwise determine in its sole discretion, (i) all Stock
Options or Stock Appreciation Rights then outstanding shall become fully
exercisable as of the date of the Change in Control, whether or not then
exercisable, (ii) all restrictions and conditions of all Restricted Stock Awards
then outstanding shall lapse as of the date of the Change in Control, (iii) all
restrictions and conditions of all Restricted Stock Units then outstanding shall
lapse and such Restricted Stock Units shall become payable as of the date of the
Change in Control, (iv) each other Award that is granted under this Plan shall
become payable to the holder of such Award as of the date of the Change in
Control, and (v) in the case of a Change in Control involving a merger of, or
consolidation involving, the Company in which the Company is (A) not the
surviving corporation (the “Surviving Entity”) or (B) becomes a wholly owned
subsidiary of the Surviving Entity or any Parent thereof, each outstanding Stock
Option granted under the Plan and not exercised (a “Predecessor Option”) will be
converted into an option (a “Substitute Option”) to acquire common stock of the
Surviving Entity or its Parent, which Substitute Option will have substantially
the same terms and conditions as the Predecessor Option, with appropriate
adjustments as to the number and kind of shares and exercise prices.

18

--------------------------------------------------------------------------------




Notwithstanding the foregoing, an Award shall not be accelerated and/or become
payable pursuant to this Section 17 to the extent that such acceleration and/or
payment shall cause the holder of such Award to be subjected to additional tax
under Section 409A of the Code with respect to such Award. If the vesting of an
Award has been accelerated expressly in anticipation of an event or upon
shareholder approval of an event and the Committee later determines that the
event will not occur, the Committee may rescind the effect of the acceleration
as to any then outstanding and unexercised or otherwise unvested Awards.


18.    Amendment of the Plan. The Board or Committee may at any time and from
time to time terminate, modify, suspend or amend the Plan in whole or in part,
except that no termination, modification, suspension or amendment shall be
effective without shareholder approval if such approval is required to comply
with Rule 16b-3 under the Exchange Act, Section 162(m), 422 or 424 of the Code,
or to comply with any other law, regulation or stock exchange rule or deemed
necessary or advisable by the Board. No termination, modification, suspension or
amendment of the Plan shall, without the consent of a Participant to whom any
Awards shall previously have been granted, adversely affect his or her rights
under such Awards. Notwithstanding any provision herein to the contrary, the
Board or Committee shall have broad authority to amend the Plan or any Stock
Option to take into account changes in applicable tax laws, securities laws,
accounting rules and other applicable state and federal laws. In addition,
changes contemplated by Section 16(b) of this Plan shall not be deemed to
constitute changes or amendments for purposes of this Section 18.


19.    Miscellaneous.


(a) Tax Withholding. No later than the date as of which an amount first becomes
includable in the gross income of the Participant for applicable income tax
purposes with respect to any award under the Plan, the Participant shall pay to
the Company or make arrangements satisfactory to the Committee regarding the
payment of any federal, state or local taxes of any kind required by law to be
withheld with respect to such amount. Unless otherwise determined by the
Committee, in accordance with rules and procedures established by the Committee,
the minimum required withholding obligations may be settled with Common Stock,
including Common Stock that is part of the award that gives rise to the
withholding requirement, valued in a consistent manner at their fair market
value. In no event shall the shares withheld exceed the minimum whole number of
shares required for tax withholding under applicable law. The obligation of the
Company under the Plan shall be conditioned upon such payment or arrangements
and the Company shall, to the extent permitted by law, have the right to deduct
any such taxes from any payment of any kind otherwise due to the Participant.


(b) ISO Notice of Sale. The applicable Award Agreement for an Incentive Stock
Option shall provide that if a Participant makes a disposition, within the
meaning of Section 424(c) of the Code and the regulations promulgated
thereunder, of any share of Common Stock issued to such Participant pursuant to
the exercise of an Incentive Stock Option within the two-year period commencing
on the day after the date of the grant or within the one-year period commencing
on the day after the date of transfer of such share of Common Stock to the
Participant pursuant to such exercise, the Participant shall, within ten (10)
days of such disposition, notify the Company thereof, by delivery of written
notice to the Company at its principal executive office.


(c) Loans. On such terms and conditions as shall be approved by the Committee
and subject to compliance with applicable law, the Company may directly or
indirectly lend money to a Participant to accomplish the purposes of the Plan,
including to assist such Participant to acquire or carry shares of Common Stock
acquired upon the exercise of Stock Options granted hereunder, and the Committee
may also separately lend money to any Participant to pay taxes with respect to
any of the transactions contemplated by the Plan.



19

--------------------------------------------------------------------------------




(d) No Right to Grants or Employment. No Eligible Individual or Participant
shall have any claim or right to receive grants of Awards under the Plan.
Nothing in the Plan or in any Award or Award Agreement shall confer upon any
employee of the Company or any Subsidiary any right to continued employment with
the Company or any Subsidiary, as the case may be, or interfere in any way with
the right of the Company or a Subsidiary to terminate the employment of any of
its employees at any time, with or without cause.


(e) Unfunded Plan. Awards payable under this Plan shall be payable in shares or
from the general assets of the Company, and no special or separate reserve, fund
or deposit shall be made to assure payment of such Awards. No Participant,
beneficiary or other person shall have any right, title or interest in any fund
or in any specific asset (including shares of Common Stock, except as expressly
otherwise provided) of the Company by reason of any Award hereunder. Neither the
provisions of this Plan (or of any related documents), nor the creation or
adoption of this Plan, nor any action taken pursuant to the provisions of this
Plan shall create, or be construed to create, a trust of any kind or a fiduciary
relationship between the Company and any of its Subsidiaries and any
Participant, beneficiary or other person. To the extent that a Participant,
beneficiary or other person acquires a right to receive payment pursuant to any
Award hereunder, such right shall be no greater than the right of any unsecured
general creditor of the Company. In its sole discretion, the Committee may
authorize the creation of trusts or other arrangements to meet the obligations
created under the Plan to deliver Common Stock or payments in lieu thereof with
respect to Awards hereunder.


(f) Other Employee Benefit Plans. Payments received by a Participant under any
Award made pursuant to the provisions of the Plan shall not be included in, nor
have any effect on, the determination of benefits under any other employee
benefit plan or similar arrangement provided by the Company.


(g) Securities Law Restrictions. The Committee may require each Eligible
Individual purchasing or acquiring shares of Common Stock pursuant to a Stock
Option or other Award under the Plan to represent to and agree with the Company
in writing that such Eligible Individual is acquiring the shares for investment
and not with a view to the distribution thereof. All shares of Common Stock
delivered under the Plan shall be subject to such stock-transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations, and other requirements of the Securities and Exchange Commission,
the New York Stock Exchange or any other exchange upon which the Common Stock is
then listed, and any applicable federal or state securities law, and the
Committee may cause a legend or legends to be put on any such shares issued in
certificate form, or a notation to be made on any such shares issued in book
entry form, as applicable, to make appropriate reference to such restrictions.
No Award shall be granted or shares of Common Stock shall be issued hereunder
unless the Company shall have determined that such grant or issuance is in
compliance with, or pursuant to an exemption from, all applicable federal and
state securities laws.


(h) Plan Construction.


(1) Compliance with Rule 16b-3. The Plan is intended to comply with Rule 16b-3
under the Exchange Act or its successors under the Exchange Act and the
Committee shall interpret and administer the provisions of the Plan or any Award
Agreement in a manner consistent therewith. To the extent any provision of the
Plan or Award Agreement or any action by the Committee fails to so comply, it
shall be deemed null and void, to the extent permitted by law and deemed
advisable by the Committee. Moreover, in the event the Plan or an Award
Agreement does not include a provision required by Rule 16(b)(3) to be stated
therein, such provision (other than one relating to eligibility requirements, or
the price and amount of Awards)

20

--------------------------------------------------------------------------------




shall be deemed automatically to be incorporated by reference into the Plan or
such Award Agreement insofar as Participants subject to Section 16 of the
Exchange Act are concerned. Notwithstanding anything contained in the Plan or
any Award Agreement to the contrary, if the consummation of any transaction
under the Plan would result in the possible imposition of liability on a
Participant pursuant to Section 16(b) of the Exchange Act, the Committee shall
have the right, in its sole discretion, but shall not be obligated, to defer
such transaction to the extent necessary to avoid such liability, but in no
event for a period in excess of 180 days.


(2) Section 162(m). Awards under Section 13 that are either granted or become
vested, exercisable or payable based on attainment of one or more performance
goals related to the Business Criteria, as well as Stock Options and Stock
Appreciation Rights, that are approved by a committee composed solely of two or
more outside directors (as this requirement is applied under Section 162(m) of
the Code) shall be deemed to be intended as performance-based compensation
within the meaning of Section 162(m) of the Code unless such Committee provides
otherwise at the time of grant of the Award. It is the further intent of the
Company that (to the extent the Company or awards under this Plan may be or
become subject to limitations on deductibility under Section 162(m) of the Code)
any such Awards and any other Special Performance-Based Awards under Section 13
that are granted to or held by a person subject to Section 162(m) will qualify
as performance-based compensation or otherwise be exempt from deductibility
limitations under Section 162(m).


(i) Deductibility Under Code Section 162(m). Awards granted under the Plan to
Eligible Individuals which the Committee reasonably believes may be subject to
the deduction limitation of Section 162(m) of the Code shall not be exercisable,
and payment under the Plan in connection with such an Award shall not be made,
unless and until the Committee has determined in its sole discretion that such
exercise or payment would no longer be subject to the deduction limitation of
Section 162(m) of the Code.


(j) Award Agreement. Each Eligible Individual receiving an Award under the Plan
shall enter into an Award Agreement in a form specified by the Committee
agreeing to the terms and conditions of the Award and such other matters as the
Committee shall, in its sole discretion, determine. In the event of any conflict
or inconsistency between the Plan and any such Award Agreement, the Plan shall
govern, and the Award Agreement shall be interpreted to minimize or eliminate
any such conflict or inconsistency.


(k) Expenses. The costs and expenses of administering the Plan shall be borne by
the Company.


(l) Applicable Law. Except as to matters of federal law, the Plan and all
actions taken thereunder shall be governed by and construed in accordance with
the laws of the State of Delaware without giving effect to conflicts of law
principles.


(m) Effective Date. This amended and restated version of the Plan shall be
effective May 20, 2014 (the “Effective Date”), provided that the Plan is
approved by the Company’s shareholders within 12 months after that date. Awards
granted under the Plan prior to such shareholder approval shall be and are made
subject to defeasance by the failure of the shareholders to approve the Plan.


(n) Privileges of Stock Ownership. Except as otherwise expressly authorized by
the Committee or this Plan, a Participant shall not be entitled to any privilege
of stock ownership as to any shares of Common Stock not actually delivered to
and held of record by the Participant. No

21

--------------------------------------------------------------------------------




adjustment will be made for dividends or other rights as a shareholder for which
a record date is prior to such date of delivery.


(o) Severability. If a court of competent jurisdiction holds any provision
invalid and unenforceable, the remaining provisions of this Plan shall continue
in effect.


(p) Captions. Captions and headings are given to the sections and subsections of
this Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Plan or any provision thereof.


(q) Non-Exclusivity of Plan. Nothing in this Plan shall limit or be deemed to
limit the authority of the Board or the Committee to grant awards or authorize
any other compensation, with or without reference to the Common Stock, under any
other plan or authority.


(r) Clawback Policy. The Awards granted under this Plan are subject to the terms
of the Company’s recoupment, clawback or similar policy as it may be in effect
from time to time, as well as any similar provisions of applicable law, any of
which could in certain circumstances require repayment or forfeiture of awards
or any shares of Common Stock or other cash or property received with respect to
the Awards (including any value received from a disposition of the shares
acquired upon payment of the Awards).


*****



22